Per Curiam:

On February 5, 1921, we filed an opinion in tbe above entitled cause dismissing the writ of error for failure on the part of plaintiffs in error to bring up sufficient record to enable us to pass upon the questions raised by the assignments of error. Plaintiffs in error have filed a petition for rehearing. The petition calls to our attention no question of law or fact not already determined by us after full argument.
Except where a decision is in conflict with an express statute or with a controlling decision to which the attention of the court was not drawn a petition for rehearing should show clearly that some question decisive of the case and duly submitted by counsel has been overlooked by the court. Vierra v. Ropert, 10 Haw. 343-345, and cases cited.
The petition for rehearing is denied.